Citation Nr: 0900023	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-35 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk

INTRODUCTION

The veteran served from June 1967 to June 1969.  The 
appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claims for service connection for the cause of 
the veteran's death and for DIC pursuant to the provisions of 
38 U.S.C.A. § 1318.  


FINDINGS OF FACT


1.  Many years after service, the veteran developed cardiac 
problems, endocarditis, and renal failure, from which he died 
in December 2003.  Those conditions were not caused by or 
related to any incident of service.

2.  At the time of the veteran's death, service connection 
was established for prostate cancer and post-traumatic stress 
disorder (PTSD).

3.  The veteran did not die of a service-connected 
disability.

4.  The veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death, was not rated 
as being totally disabled continuously for a period of no 
less than five years from the date of discharge from active 
duty, nor was he a former prisoner of war who died after 
September 30, 1999.


CONCLUSION OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  A current disability must be related to service or 
to an incident of service origin. A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular-renal 
disease, if they are shown to be manifest to a degree of 10 
percent or more within one year following the veteran's 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

The appellant asserts that the veteran's death is connected 
to renal failure linked to hypertension.  Alternatively, she 
argues that prostate cancer secondary to Agent Orange 
exposure contributed to the veteran's death.  Furthermore, 
she asserts that the veteran's hypertension was related to 
his service-connected PTSD.   

The veteran died in December 2003.  A December 2003 death 
certificate listed his immediate cause of death as cardiac 
arrest due to endocarditis and renal failure.  At the time of 
his death, the veteran was service-connected for prostate 
cancer and PTSD.  

In evaluating whether entitlement to service connection for 
the cause of the veteran's death is warranted on a 
presumptive basis, there is no clinical evidence of record of 
cardiac problems or of any disability which would constitute 
cardiovascular-renal disease until 2000, approximately 31 
years after separation from service.  Accordingly, the Board 
finds that entitlement to service connection for the cause of 
the veteran's death on a presumptive basis is not warranted 
because cardiac problems were not shown within the applicable 
presumptive period following his separation from service.  38 
C.F.R. § 3.309 (2008).  The Board now turns to the issue of 
whether service connection for the cause of the veteran's 
death is warranted on a direct basis.

The record reflects that the veteran died as a result of 
cardiac arrest as the primary cause, and endocarditis and 
renal failure as secondary causes, in December 2003.  At no 
time has any treating provider related the veteran's cardiac 
arrest, endocarditis, or renal failure to his period of 
active service or to any service-connected disability.

There are no available service records demonstrating that the 
veteran developed cardiac problems, endocarditis, or renal 
failure during service, nor is there medical evidence of such 
conditions for more than 31 years after separation from 
service.  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment 
or symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Although the appellant contends that the veteran's renal 
failure was due to his hypertension and his hypertension to 
his service-connected PTSD, the Board notes that the veteran 
is not service-connected for hypertension.  Furthermore, 
there is no competent evidence of record linking his 
hypertension to PTSD.  In addition, the claims file does not 
contain any competent evidence to show that the veteran's 
service-connected prostate cancer or PTSD caused or 
contributed substantially to the veteran's death.  There is 
no evidence connecting either of these disabilities to the 
veteran's death.  Thus, the Board finds that the veteran is 
not entitled to service connection either on direct or 
secondary basis.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As there is no evidence of any cardiac problems, 
endocarditis, or renal failure either in service or for many 
years after, the Board finds that an opinion regarding the 
etiology of the veteran's cause of death need not be obtained 
in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, there is no probative evidence relating the veteran's 
cardiac problems, endocarditis, and renal failure to his 
period of active service.  Accordingly, service connection is 
not warranted on direct basis for the cause of the veteran's 
death.  Furthermore, there is no competent evidence linking 
the veteran's death to his service-connected PTSD or prostate 
cancer.

The Board has considered the appellant's assertions that the 
veteran's death was caused by either hypertension which 
caused by the veteran's service-connected PTSD or prostate 
cancer.  However, there is no competent evidence which 
demonstrates the clinical onset of renal failure in service.  
Furthermore, the medical evidence fails to show that 
veteran's service-connected prostate cancer and PTSD 
contributed significantly to the veteran's death.  

Additionally, the appellant, as a layperson, is not competent 
to give a diagnosis or medical opinion on the etiology of a 
disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  Thus, her 
allegations alone are insufficient to constitute competent 
medical evidence.  

The evidence demonstrates that the veteran's cardiac 
problems, endocarditis, and renal failure developed many 
years after service, and were not caused by any incident of 
service.  There is no competent medical evidence which 
relates the veteran's cause of death to his service.  Thus, 
there is no basis for service connection for the cause of the 
veteran's death.  As the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death, the Board finds that service 
connection is not warranted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318

Where a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected.  A 
"deceased veteran" is a veteran who dies not as the result of 
the veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason (including receipt 
of military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death; 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service; or 
the veteran must have been a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318 (2008).  
The total rating may be schedular or based on 
unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 
(2007); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

In this case, at the time of the veteran's death in December 
2003, the veteran was rated 100 percent service-connected for 
PTSD, since January, 1995.  He had also established service 
connection for prostate cancer rated as 100 percent from May 
2002 to February 2003, and 0 percent from March 2003.  As the 
veteran did not have any service-connected disabilities that 
were continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
his separation from service, the Board finds that the 
"totally disabling" requirement under 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22 has not been met.  Additionally, the veteran 
was not a former prisoner of war who died after September 30, 
1999.  Accordingly, the appellant's claim under 38 U.S.C.A. § 
1318 must be denied for lack of legal merit.  Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in February 2004; and a 
rating decision in April 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Thus, VA has satisfied its 
duty to notify and satisfied that duty prior to the issuance 
of the August 2005 statement of the case.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  No medical examination or opinion is required, 
because there is no evidence that indicate the veteran's 
cause of death either associated to service or to any 
service-connected disability.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


